In this suit the plaintiff seeks to recover the total sum of $42,365.50 from the Texas  New Orleans Railroad Company, J.W. Radcliffe, J.K. White and Earl Hudson for the death of her husband caused from the same crossing accident in which Frank H. Wright was killed. The issues in this case are the same as those in the case of Mrs. Pauline Fulmer Wright et al. v. Texas 
N.O.R. Co., La.App., 19 So.2d 894. For the reasons assigned in the Wright case, this day decided, the judgment in the above case will be affirmed insofar as it dismissed the suit against the railroad and the two trainmen, but the judgment will be reversed and rendered in favor of plaintiff against the defendant Hudson.
The deceased Bryant was a young man only twenty-five years of age and was earning a good salary at the time of his death. The plaintiff has proven funeral expenses incurred by her on account of the death of her husband in the sum of $245.50. As we said in the case of Mrs. Wright against this same defendant, Hudson, his ability to respond in damages should be taken into consideration, and as it does not appear that he is possessed of any considerable means or income, and had no public liability insurance on his automobile, we will fix the award much lower than we would under different circumstances. In addition to the funeral expenses, we have decided to fix all other items of damage at the sum of $3,500.
For the reasons hereinabove assigned, and for the reasons assigned in the case of Mrs. Pauline Fulmer Wright against the same defendants, supra, it is ordered that insofar as the judgment appealed from dismissed the suit against the defendants, Texas  New Orleans Railroad Company, J.W. Radcliffe and J.K. White, the said judgment is hereby affirmed; insofar as said judgment dismissed the suit against the defendant, Earl Hudson, the same is hereby reversed and set aside, and it is now ordered that there be judgment herein in favor of the plaintiff, Mrs. Erita Le Bryant, and against the defendant, Earl Hudson, in the full sum of $3,745.50, with legal interest thereon from judicial demand, and for all cost of the suit.